Citation Nr: 0834482	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-20 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South
Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
March 27, 2007.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision of the Department of 
Veterans' Affairs (VA), North Florida/South Georgia Veterans 
Health System in Gainesville, Florida, which denied the above 
claim.

In April 2008, the veteran had been scheduled to testify at a 
personal hearing over which a Veterans Law Judge would have 
presided while at the Regional Office (RO) in St. Petersburg, 
Florida.  However, in March 2008, he withdrew his request for 
a hearing.


FINDINGS OF FACT

1.  The veteran is not service-connected for any 
disabilities.

2.  On March 27, 2007, the veteran was transported by 
ambulance and received emergency room medical services at the 
West Marion Community Hospital, a non-VA medical facility for 
which he incurred medical expenses, following the onset of an 
altered level of consciousness associated with diabetes.

3.  The evidence reveals that the veteran had other health 
care coverage under a health plan that would pay, in whole or 
in part.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the private 
emergency room on March 27, 2007,  have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2007); 38 C.F.R. §§ 
17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  However, the Board finds that there 
is no indication in the VCAA that Congress intended the act 
to revise the unique, specific claim provisions of Chapter 
17, Title 38 of the United States Code.  See 38 C.F.R. §§ 
17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).

This issue will be decided as a matter of law.  Further 
development of this issue would serve no useful purpose.  No 
amount of notice or development can change the legal finding.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice is not required where there is no reasonable 
possibility that additional development will aid the 
veteran).  Therefore, any error regarding VA's duty to notify 
and assist in this case is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Payment or reimbursement of unauthorized medical expense

The veteran is seeking entitlement to reimbursement for 
medical care rendered to him by a private facility's 
emergency room on March 27, 2007.  He asserts that he had 
experienced a loss of consciousness on that day, and that an 
ambulance was called to take him to the hospital.  In his 
June 2007 notice of disagreement, the veteran indicated that 
the emergency medical services had called the local VA 
hospital but were told that they could not take him; that the 
emergency room was full; and that they had no beds available.  
He added that the emergency medical services were told to 
take the veteran to a local emergency room (the West Marion 
Community Hospital).  The veteran also noted that he had been 
treated at the VA hospital in the preceding week, and that he 
had been a part of the VA health care system over the course 
of the preceding 12 years. 

A Health Emergency Medical Services run report dated in March 
2007 shows that the veteran was unresponsive upon their 
arrival at his home.  The report indicates that the veteran's 
family requested that he be transported to the West Marion 
Community Hospital emergency room without incident.  The 
veteran was then transported to the designated hospital.

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  
See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this matter, while the veteran asserts that the emergency 
medical services had called VA but were turned away, the 
March 2007 Emergency Medical Services run report does not 
indicate that VA was ever contacted, but that the veteran's 
family requested that he be transported to the West Marion 
Community Hospital emergency room without incident.  The 
Board finds the run report to be probative as it was 
generated at the time of the incident by an independent 
authority.  The veteran has not provided any competent 
evidence to rebut the run report or otherwise diminish its 
probative weight.

For these reasons, the Board must conclude that the veteran 
had not received prior  authorization for medical services, 
thus, there is no factual or legal basis for payment or 
reimbursement by VA under 38 U.S.C.A. § 1703 (West 2002); 38 
C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a 
non-VA facility on March 27, 2007.  Therefore, the pertinent 
issue is whether he is eligible for payment or reimbursement 
for medical services that were not previously authorized.

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2007); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007); see also Zimick, supra.

After a careful review of the evidence, the Board has 
determined that the veteran does not meet any of the 
criteria.

The veteran is not service-connected for any disabilities; 
thus, he cannot be permanently and totally disabled by 
service-connected disorders.  Clearly, the medical care at 
issue cannot be related to a service-connected disability.  
Finally, such care cannot be said to be for a non-service-
connected disability associated with and held to be 
aggravating a service-connected disability.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).  Because the veteran 
has not met the requirements of (a), the Board need not 
address (b) and (c).  Accordingly, the criteria for 
reimbursement under 38 U.S.C.A. § 1728 are not met.

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act (Millenium Act), 38 U.S.C.A. § 1725 (West 2002); 
see also 38 C.F.R. §§ 17.1000-1003 (2007).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

If any one of the criteria is lacking, the benefit sought may 
not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 
10 Vet. App. 539, 547 (1997). 

Under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement to 
care of services under a health-plan contract, which includes 
an insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expense of such services are paid or coverage 
provided by the Medicare program administered by the Social 
Security Administration.  See 38 U.S.C.A. § 1725(b)(3)(B) and 
(f)(2)(A)(B).

In the instant case, a health insurance claim form from the 
West Marion Community Hospital for services rendered in March 
2007 shows that it was indicated that the veteran had a Group 
Health Plan, for which an insured's identification number was 
provided.  A VA memorandum of record shows that it was 
verified that the veteran was enrolled in Medicare Part A and 
Part B, effective as of September 1, 1998.  As such, he is 
not eligible to receive reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725 and its implementing regulations. 

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or 
reimbursement of those services is not warranted.  The Board 
lacks authority to award medical care benefits except as 
authorized by statute and regulations. [W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994). For these 
reasons, the Board finds that the veteran's claim is without 
legal merit, and the appeal must regretfully be denied. 


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility on March 27, 2007, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


